ORDER

GAJARSA, Circuit Judge.
S&G Tool Ad Corp. moves to dismiss Fisher Tooling’s appeal for lack of jurisdiction. Fisher opposes. S&G replies.
S&G sued Fisher for declaratory judgments of patent noninfringement, invalidity, and unenforceability. S&G also alleged violations of the Lanham Act and sought damages due to unfair competition and other state law claims. The district court *548granted in part S&G’s motion for summary-judgment that the patent was unenforceable, granted S&G’s motion for summary judgment of a Lanham Act violation, granted S&G’s motion for summary judgment on S&G’s unfair competition claim, and granted S&G’s motion for summary judgment on S&G’s claim regarding tor-tious interference with a business advantage claim. Fisher appealed.
S&G argues that Fisher’s appeal is premature because the district court has not entered a final judgment and because damages due to unfair competition have not been determined. We agree. Although the parties disagree what proceedings may be held at the district court after dismissal of this appeal, at this stage there is no final judgment.
Accordingly,
IT IS ORDERED THAT:
(1) S&G’s motion to dismiss is granted.
(2) Each side shall bear its own costs.